Citation Nr: 0604300	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-27 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) for multiple joints.

4.  Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

In June 2004, the Board received additional evidence, VA 
medical treatment reports from VAMC North Chicago, submitted 
by the veteran without a waiver of RO consideration.  
However, as the medical reports dated in January 2004 were 
copies that had already been submitted prior to the March 
2004 SSOC, no prejudice to the veteran results from the 
Board's consideration of his claim.  The Board notes that 
there is a September 2003 VA medical treatment report which 
notes that the veteran continues to experience diffuse joint 
pain which is not relieved with medication.  As the issue for 
entitlement to service connection for DJD for multiple joints 
is being remanded, it is not necessary to solicit waiver of 
RO consideration for the September 2003 VA medical treatment 
report. 

The issues of service connection for DJD for multiple joints 
and for a low back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Claims for service connection for left shoulder and low 
back conditions were denied by the RO in May 1995; the 
decision was not appealed.

2.  Evidence submitted subsequent to the May 1995 decision is 
not cumulative of evidence previously of record, bears 
directly and substantially on the matter under consideration, 
and is so significant that it must be considered to fairly 
decide the merits of these claims.

3.  The veteran's left shoulder disability is not related to 
active service.

4.  The veteran's chondromalacia of the left knee is 
primarily manifested by pain and slight limitation of motion 
with flexion, resulting in no more than moderate level of 
functional loss.


CONCLUSIONS OF LAW

1.  The May 1995 decision which denied claims for service 
connection for a left shoulder condition and a low back 
condition is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  
3.104, 20.302, 20.1103 (1994).

2.  New and material evidence has been submitted, and the 
claims of entitlement to service connection for a left 
shoulder condition and a low back condition are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 
5257 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	New and Material Evidence

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
is defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  

By rating decision dated in May 1995, the RO denied service 
connection for a left shoulder condition and low back 
condition on the basis that although there was a record of 
treatment in service for a left shoulder condition and a low 
back condition, no permanent residual or chronic disability 
was shown by service medical records or demonstrated by 
evidence following service.  This decision was not appealed.  

The Board notes that by a September 2002 rating decision, the 
RO reopened the veteran's claim of entitlement to service 
connection for a left shoulder condition but denied the claim 
on the merits.  In addition, in the May 2003 SOC, the RO 
reopened the veteran's claim of entitlement to service 
connection for a low back condition but denied the claim on 
the merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

Prior to the May 1995 rating decision, the evidence of record 
included the veteran's service medical records.  Since the 
May 1995 rating decision, evidence of record includes VA 
examinations in April 1997, January 1998, February 1999, 
August 2002, and April 2003; VA outpatient treatment records 
from Crown Point VA Outpatient Treatment Clinic; VA medical 
treatment records from North Chicago VAMC; VA medical 
treatment records from San Diego VAMC; and statements by the 
veteran.

The evidence received since the May 1995 decision was not 
previously of record, and it bears directly and substantially 
upon the specific matters under consideration. There is now 
medical evidence diagnosing ankylosing spondylitis of the 
spine and arthritis in the acromioclavicular joint and 
opinions addressing the etiology of the veteran's shoulder 
and low back pain.  The evidence, therefore, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156 (2001).  
Accordingly, the veteran's claims of entitlement to service 
connection for a left shoulder condition and a low back 
condition are reopened.  As additional development is needed 
on the low back claim, the merits of that claim will not be 
considered at this time.     

II.	Service Connection for Left Shoulder Disability

As the Board has determined that new and material evidence 
has been submitted, the Board will proceed to a decision on 
the merits.  The veteran asserts that he is entitled to 
service connection for a left shoulder disability.  He 
attributes his current left shoulder disability to a 
parachute jump when his static line became entangled with his 
left shoulder and arm.  The veteran reported that as he 
landed, his left shoulder was jerked back resulting in 
excruciating pain.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of injury is factually shown during service.  

The service medical records indicate that the veteran 
presented in March 1975 with complaints of a painful left 
shoulder from wrestling.  It was noted that he had injured 
the shoulder earlier while entangled in static line.  The 
impression was muscle strain.  Thus, there is sufficient 
medical evidence that shows that the veteran suffered from a 
left shoulder injury during service. 
 
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  In this case, the appellant clearly has a 
current disability.  The August 2002 VA examination report 
diagnosed the veteran with mild arthritis in the 
acromioclavicular joint.  

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current left 
shoulder disability and military service.  No medical 
professional has ever related this condition to the 
appellant's military service.  The August 2002 VA examiner 
noted that the veteran's mild arthritis in the 
acromioclavicular joint was consistent with his age.  In an 
August 2002 addendum, the VA examiner stated that the 
acromioclavicular arthritis was only noted on x-rays and more 
likely than not had no direct relationship with his period of 
military service.  There is no contrary evidence of record.  
The veteran himself, without medical training, is not 
competent to opine that such a relationship exists.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left shoulder disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the appellant's 
claim that his current left shoulder disorder is related to 
service.  There is not an approximate balance of evidence as 
there is no competent evidence favorable to the claim.  

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).

The veteran's chondromalacia of the left knee is rated under 
Diagnostic Code 5257 by analogy to impairment of the knee.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

Under Diagnostic Code 5257, the veteran has been assigned a 
disability rating of 20 percent, which is warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent disability rating is warranted for severe recurrent 
subluxation or lateral instability.  Subluxation of the 
patella is "incomplete or partial dislocation of the knee 
cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  At the August 2002 VA examination, there was 
no evidence of even slight instability or subluxation shown 
on examination.  The ligaments were noted to be intact with 
negative Lachman and drawer signs, the collateral ligaments 
were noted to be firm, and the cartilage tests were negative.  
Therefore, a higher rating clearly cannot be assigned under 
this code. 

In addition, the Board also finds that an evaluation higher 
than 20 percent is not warranted on the basis of functional 
loss due to pain, or on the basis of weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The August 2002 examination report shows complaints 
of pain on any motion of the left knee or touch over the 
knee.  However, the VA examiner noted no effusion and no 
local swelling, no crepitus with motion, and no lack of 
endurance or coordination; and thus no additional functional 
impairment beyond that contemplated by the current rating due 
to pain has been objectively shown on clinical evaluation.  
The Board notes that the veteran was able to move his left 
leg until almost maximum flexion was reached at 135 degrees 
when distracted.  In any event, the Board notes that any 
functional loss due to pain has been contemplated in the 
currently assigned 20 percent evaluation. The Board finds 
that the provisions of 38 C.F.R. § 4.40 and § 4.45 do not 
provide any basis for an evaluation in excess of 20 percent 
for the veteran's left knee disability.  Essentially, there 
are no abnormal findings that would support a conclusion that 
he has a severe disability, such as is needed for assignment 
of a higher rating.

The Board must also consider the possibility of a higher 
rating under any other potentially applicable diagnostic 
code.  

Normal range of motion for the leg is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  At the August 2002 VA examination, the veteran 
demonstrated 0 degrees of extension to 135 degrees of flexion 
when the VA examiner distracted him.  Therefore, the veteran 
does not have flexion limited to 60 degrees or extension 
limited to 5 degrees to warrant application of Diagnostic 
Codes 5260 and 5261.  

There were no findings of ankylosis on VA examination in 
August 2002.  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Thus, the veteran is not 
entitled to an increased rating under Diagnostic Code 5256 
for ankylosis.  In addition, there is no evidence of a 
dislocated cartilage as would be necessary under Diagnostic 
Code 5258.  

The veteran is not currently service-connected for arthritis 
of the knee.  That is part of his claim for service 
connection for DJD of multiple joints.  Therefore, although 
the evidence shows he does have arthritis, entitlement to a 
separate rating is not cannot be assessed until and unless it 
is determined that the arthritis is related to military 
service.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
impairment resulting from the veteran's left knee 
chondromalacia warrants no higher than a 20 percent rating.  
As the preponderance of the evidence is against his increased 
rating claim, the benefit of the doubt rule enunciated in 38 
C.F.R. § 5107 (b) is not applicable. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102.  Accordingly, the claim must be 
denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The notice requirements were 
met in this case by a letter sent to the claimant in November 
2001.  That letter advised the claimant of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  

The RO's 2001 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The November 2001 letter informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to VA.  In addition, the May 2003 Supplemental Statement of 
the Case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes such notice.  When considering 
the notification letter, the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), as a whole, the Board finds that he was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim(s).  Moreover, there is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of the 
claim(s).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter(s) to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  The claimant has at no time 
referenced outstanding records of treatment that he wanted VA 
to obtain or that he felt were relevant to the claim(s).  The 
Board notes that the VAMC in Miami advised the RO that the 
records requested for the veteran were archived records and 
at that time were unable to be located.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran an appropriate VA examination in August 
2002 to address the etiology of a left shoulder disability 
and to assess the severity of the veteran's service-connected 
left knee disability.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's left knee disability since he was 
last examined.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The August 
2002 VA examination report is thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left shoulder disability is 
reopened.

New and material evidence having been submitted, the claim 
for service connection for a low back disability is reopened.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the left knee is denied.


REMAND

Low Back Disorder

The veteran has ankylosing spondylitis throughout the entire 
spine.  The service medical records indicate that the veteran 
presented in July 1974 with a pain in his lower right part of 
his back and twice in March 1974 with complaints of a 
backache.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current low back disability and military service.

In this case the record contains conflicting medical 
evidence.  A document by Dr. EP indicated, in part, that the 
veteran's lumbar spinal pains are probably secondary to 
spinal shock from his parachute jumps during service. Dr. SD, 
his VA treating physician, has stated, "Regarding the 
patient[']s musculoskeletal problems involving his back and 
hips, more likely that no[t] these are related to his prior 
service as a paratrooper."  These opinions do not, however, 
provide a sufficient basis upon which to grant the claim at 
this time, as they do not provide a medical rationale for the 
opinions, nor discuss the role post-service injuries may have 
played in the development of the veteran's lumbar spine 
disorder(s).

The veteran underwent VA examination in August 2002, and that 
examiner concluded that the veteran's lumbar spine disorder 
more likely than not, began after his period of military 
service and, more likely than not was aggravated by his 
strenuous career as a bridge welder.  This opinion is not 
sufficient, as it does not indicate the likelihood that the 
veteran's disability is related to injuries incurred during 
service; it merely states that the current condition began 
after service.

Therefore, the Board concludes VA's duty to assist the 
veteran requires that he be provided another examination, one 
which will include a complete review of the record.

DJD multiple joints

The veteran asserts that he is entitled to service connection 
for DJD of multiple joints.  He attributes his current DJD to 
multiple (42) official parachute jumps.  

An April 2003 VA examination report addendum noted, "There 
is no evidence of any complaint relative to [the veteran's] 
neck in his military sick call records ... The pain in the 
ankles [and] in the neck is not substantiated by any military 
sick[] visits, and more likely than not, [related] to the 
motor vehicle accident that occurred in 1998.  At that time, 
he was complaining of left ankle pain as well as neck pain."

However, the veteran's service medical records indicate that 
he was treated on numerous occasions for aches and pains 
associated with various injuries, to include those that 
resulted from injuries to the 5th right toe, right hand and 
wrist, both feet and heels, left leg including the calf, both 
knees, his back, his side, the right middle finger, right 
thumb, and left shoulder.  In addition, in July 1974, the 
veteran presented with complaints of a sore neck.  

This is the only medical opinion of record specifically 
addressing the etiology of the veteran's DJD of multiple 
joints; and, therefore, it is the Board's opinion that an 
additional VA examination is needed as a medical examination 
that does not reflect reliance upon a complete and accurate 
history is inadequate for rating purposes and frustrates 
effective judicial review.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Advise the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  The veteran should be afforded the 
appropriate VA examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The examiner should discuss the etiology 
and onset date of any of the veteran's 
joints which have been diagnosed with 
DJD.  The examiner should be notified 
that an examination of the veteran's left 
shoulder is not necessary as this 
disability has already been adjudicated.  
Specifically, the reviewer is requested 
to provide an opinion as to: 

*	whether it is at least as likely as 
not that any of the joints diagnosed 
with DJD are related to service, to 
include treatment shown in the 
service medical records or to 
include injuries sustained during 
parachute jumps. 

*	whether it is at least as likely as 
not that any of the lumbar spine 
disorder(s) are related to service, 
to include treatment shown in the 
service medical records or to 
include injuries sustained during 
parachute jumps. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This case should be afforded expeditious treatment.


______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


